Income tax; claims for refund; limitation of actions.— Plaintiffs sued to recover income taxes claimed to have been overpaid for the years 1951 and 1952 on proceeds from the sale or transfer of substantial rights in certain patents owned by them on the ground that by virtue of the Act of June 29, 1956, 70 Stat. 404, plaintiffs were given the right to treat such income as capital gain rather than as ordinary income for income tax purposes. Defendant contended that on the authority of the court’s order in Walter v. United States, 158 Ct. Cl. 701, the claims for refund were untimely because they were filed more than three years after the returns for the taxable years involved w,ere filed and more than two years after June 29,1956, the date of the enactment of the relief statute relied on, 70 Stat. 404, adding section 117(q) to the Internal Revenue Code of 1939. Upon consideration of defendant’s motion to dismiss the petition, together with the opposition thereto, and on the basis of the court’s order of July 2,1962, in Walter v. United States, supra; Lorenz v. United States, 155 Ct. Cl. 751; Zacks v. United States, 150 Ct. Cl. 814, and the decision of the United States Court of Appeals for the Third Circuit in Smith v. United States, 304 F. 2d 267, the court, on November 2, 1962, dismissed the petition.